Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/29/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 5
The claim limitation:
wherein a light intensity of the wavelength component absorbed by each of the solar cell layers contained in the light projected from the light-projecting device is adjusted such that a difference in the number of photoelectrons generated by absorption of the photons in the respective solar cell layers becomes within a predetermined allowable range

 fails to set forth an identifiable “method step” for said method claim. It is unclear where and how said “adjustment” is being performed. It is unclear whether said adjustment is occurring at the light production or whether it is an adjustment at light absorption. Whether said adjustment is some form of variable electrical component adjustment of the system or whether said adjustment is intended to be based on the physical property, eg material used, and therefore intrinsic to the set design of the system as opposed to a variable “adjustment” step based on changing a setting of the system. 

Regarding Claim 6
The claim limitation:
The method of claim 5, wherein the light intensity of each of the wavelength components is adjusted such that a difference in the number of photons absorbed in each of the said solar cell layers given by: Pi-Ti/(h-c/Xi) with a light intensity Pi of each of the wavelength components, a transmissivity Ti at which each of the wavelength components reaches the corresponding solar cell layer, the Planck constant h [Js], the speed of light c[m/s] and a wavelength of each of the wavelength components becomes within a predetermined allowable range.  

fails to set forth an identifiable “method step” for said method claim. It is unclear where and how said “adjustment” is being performed. It is unclear whether said adjustment is occurring at the light production or whether it is an adjustment at light absorption. Whether said adjustment is some form of variable electrical component adjustment of the system or whether said adjustment is intended to be based on the physical property, eg material used, and therefore intrinsic to the set design of the system as opposed to a variable “adjustment” step based on changing a setting of the system.

Regarding Claim 7
The claim limitation:
7. The method of claim 1, wherein a light intensity of the wavelength component absorbed by each of the solar cell layers contained in the light projected from the light-projecting device is adjusted such that a difference of electric currents generated in the respective solar cell layers becomes in a predetermined allowable range.  

fails to set forth an identifiable “method step” for said method claim. It is unclear where and how said “adjustment” is being performed. It is unclear whether said adjustment is occurring at the light production or whether it is an adjustment at light absorption. Whether said adjustment is some form of variable electrical component adjustment of the system or whether said adjustment is intended to be based on the physical property, eg material used, and therefore intrinsic to the set design of the system as opposed to a variable “adjustment” step based on changing a setting of the system.

	Because of the great deal of confusion and uncertainty as to the proper interpretation of the limitations of the above claims, a rejection on the basis of prior art is deemed to be improper (see MPEP 2173.06).

Regarding claim 10
	The claim limitation “the light-projecting device is a device which projects light to the solar photovoltaic power generation panel of the vehicle or the mobile body existing on a ground surface or a water surface” is confusing in that the limitation “existing on a ground surface or a water surface” is not clearly linked to either the “projecting device” or the vehicle/mobile body.
	The claim will be examined as best understood as “the light-projecting device is a device which projects light to the solar photovoltaic power generation panel of the vehicle or the mobile body, the vehicle or mobile body  existing on a ground surface or a water surface”
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by He et al. CN 108649714 A (note the provided translation of CN108649714A is used and referenced in the rejection below).

He teaches:
1. A method of non-contact electric power feeding to an apparatus, which is any one of a vehicle,  a mobile body, a machinery, and an appliance, installed with a solar photovoltaic power generation panel having a multi-junction solar cell, comprising steps of (see Specification, “Description” section highlighted below)
The invention claims a wireless energy transmission technology field, especially claims a laser wireless energy transmission device and method. rearground technique laser wireless energy transmission is to use photoelectric conversion of the laser beam and the photovoltaic cell to realize long distance, wireless charging technology, can be applied to unmanned aerial vehicle cruising and portable electric device charging field; the technical key point is that such high-brightness laser irradiation through the high efficiency and stability of photoelectric conversion to obtain electric power output with high power.

(a) preparing a light-projecting device (read on by the laser) which emits light containing a wavelength component absorbed by each of all solar cell layers laminated in the multi- junction solar cell and projects the light (see “Description”)
The laser wireless energy transmission device, wherein the laser comprises a first laser, the second laser and the third laser; the first laser wavelength is 808 nm, its wavelength and (In) GaAs material of photovoltaic cell gap width is matched, the first laser is a semiconductor laser; the second laser wavelength is 532 nm, its wavelength and GaInP material matched with the gap width, said second laser is a solid frequency doubling laser; the third laser wavelength is 980 nm wavelength and the Ge material of photovoltaic cell gap matched with the width of the third laser is a semiconductor laser.

(b) irradiating the light projected from the light-projecting device onto a light receiving surface of the multi-junction solar cell of the solar photovoltaic power generation panel of the apparatus (see claim 10, provided below)
10. The laser wireless energy transmission method according to claim 9, wherein said photovoltaic power ball receiver adopts three-junction photovoltaic cell composed of GaInP/ (In) GaAs, the three-junction photovoltaic cell comprises three sub-battery lamination, each layer absorbs laser light with different wavelengths, wherein the GaInP top battery of absorbing 532 nm photons, residual photon of energy less than the top cell bandgap width passes through the top cell arrives (In) GaAs layer sub-cell, (In) GaAs middle sub-cell absorption of photon 808 nm Ge bottom layer sub-cell absorption 980 nm photon absorbing corresponding photon energy of sub-battery generates photo-generated carriers so as to output current.

(c) taking out electric power generated from the multi-junction solar cell by the irradiation of the light (read on by said photovoltaic process or said photovoltaic cells, see Description).
The preferred embodiment of the present invention the laser wireless energy transmission device, comprising: a plurality of different wavelength laser for emitting laser is set on the laser light path; for respectively connecting the laser beam emitted by the laser into multiple emitting device accordant with laser wireless energy transmission requirements of the laser spot shape is set on the laser light path and in front of the emitting device, for a plurality of receiving device receiving the laser emitted by the emitting device and power input to the photovoltaic receiver; are respectively connected with a plurality of the receiving device for absorbing the power ball photovoltaic receiver of different wave band optical radiation with the power ball photovoltaic receiver connection, for controlling the output voltage of the electric power management module, the power ball photovoltaic receiver converts laser signal into electric signal, a remote wireless charging signal to voltage control by the electric energy management module to realize the load.


2. The method of claim 1, wherein the light projected from the light- projecting device contains, as the wavelength component absorbed by each of the solar cell layers, photons having energy which exceeds beyond a band gap of the corresponding solar cell layer (see Description, eg below)
Specifically, the length of the first laser wave, the wavelength 11 808 nm and (In) GaAs material of the photovoltaic cell gap matched with the width of the first laser 11 is a semiconductor laser; 12 the wavelength of the second laser is 532 nm, its wavelength and GaInP material of band gap width is matched, it can greatly improves the photoelectric converting efficiency of the battery, and the second laser 12 is multiplier solid laser (solid laser, solid-state laser material as laser working material. working medium is uniformly incorporated little active ion in the crystal or glass as a matrix material), photovoltaic battery capable of improving absorption rate of light, and the third laser 13 wavelength is 980 nm wavelength and the Ge material of photovoltaic cell gap matched with the width of the third laser is semiconductor laser, has high photoelectric conversion efficiency.

8. The method of claim 1, wherein the light projected by the light- projecting device is laser light (see FIG1).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over He et al. CN 108649714 A (note the provided translation of CN108649714A is used and referenced in the rejection below).

He fails to teach:
3. The method of claim 2, wherein the light projected from the light- projecting device contains, as the wavelength component absorbed by each of the solar cell layers, a component of a wavelength band having a peak wavelength in a range from an upper limit wavelength [nm] given by: h-c/(e-Eg) with the band gap of the corresponding solar cell layer Eg[eV], the Planck constant h [Js], the speed of light c[m/s] and the electron charge e[C], to a lower limit wavelength [nm] which is shorter than the upper limit wavelength by a predetermined width.  

4. (Original) The method of claim 3, wherein the lower limit wavelength [nm] is h-c/(e-Eg) [nm]-100 [nm]. 

However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to choose the desired peak wavelength upper and lower limits, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over He et al. CN 108649714 A (note the provided translation of CN108649714A is used and referenced in the rejection below) in view of Parise US 6,792,259. 

He teaches wherein the apparatus is a vehicle or mobile body however fails to teach the light-projecting device is a device which projects light to the solar photovoltaic power generation panel of the vehicle or the mobile body, said vehicle/mobile body existing on a ground surface or a water surface.
Parise teaches a vehicle/mobile bounding existing on a ground surface receiving beamed power (see Figures 1 and 6). 
It would have been obvious to incorporate a ground vehicle/mobile body as taught by He in place of the powered device of He with the motivation of providing a desired vehicle style.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CAVALLARI whose telephone number is (571)272-8541.  The examiner can normally be reached on The examiner can normally be reached on Monday-Friday, 10:00-18:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached at (571)272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	
	
	/DANIEL CAVALLARI/            Primary Examiner, Art Unit 2836